Citation Nr: 0428438	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a compensable evaluation for residuals of 
a tonsillectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran served on active duty for more than four years, 
including a period of service from March 1957 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This decision determined that new and 
material evidence had not been submitted to reopen service 
connection claims for a nervous disorder, sinusitis, and the 
residuals of a head trauma; denied service connection for an 
upper respiratory condition, and denied a compensable 
evaluation for residuals of a tonsillectomy.  The veteran 
subsequently perfected this appeal.

In January 2002, the Board remanded this case for additional 
development.  In March 2003, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for a psychiatric 
disability and sinusitis; and denied service connection for 
an upper respiratory infection.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court) and these issues are pending at 
this time.

In the March 2003 decision, the Board also reopened the claim 
for service connection for the residuals of a head injury.  
Pursuant to its authority under 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development of the 
claims for service connection for the residuals of a head 
injury and for a compensable evaluation for the residuals of 
a tonsillectomy.  

In January 2004, the Board received an Attorney-Client 
Retainer Agreement naming a private attorney as the veteran's 
representative.  The agreement indicates that the private 
attorney is retained to challenge the VA's denial of the 
veteran's claims for benefits and is construed as being 
limited to the claims currently pending before the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated, the Board undertook additional development of 
the listed issues.  The veteran underwent VA examinations in 
July 2003 and the examination reports have been associated 
with the claims folder.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claims for service connection for 
residuals of a head injury; and for a 
compensable evaluation for the residuals 
of a tonsillectomy, taking into 
consideration the July 2003 examination 
reports obtained by the Board.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



